                                         Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 1 of 33




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER STALEY, et al.,                              Case No. 19-cv-02573-EMC
                                   8                     Plaintiffs,

                                   9              v.                                        ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART DEFENDANTS’
                                  10     GILEAD SCIENCES, INC., et al.,                     MOTION TO DISMISS FIRST
                                                                                            AMENDED CONSOLIDATED CLASS
                                  11                     Defendants.                        ACTION COMPLAINT
                                  12                                                        Docket No. 313
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           In the instant action, Plaintiffs allege that Defendants (Gilead, BMS, and Janssen) have

                                  16   violated antitrust law because of, inter alia, (1) agreements Defendants entered into that contain

                                  17   “No-Generics Restraints,” (2) Gilead’s inclusion of “most favored entry” clauses in its settlement

                                  18   agreements with a generic manufacturer (Teva), and (3) the way Gilead commercialized of one of

                                  19   its key drugs (TAF).

                                  20           Previously, the Court granted in part and denied in part Defendants’ motion to dismiss

                                  21   Plaintiffs’ original complaint. Plaintiffs were given leave to amend to cure the deficiencies and

                                  22   Plaintiffs thus filed a first amended consolidated class action complaint (“FACC”). Defendants

                                  23   now move to dismiss the FACC. According to Defendants, Plaintiffs have not cured the

                                  24   deficiencies identified by the Court. Defendants also argue that new theories of liability tendered

                                  25   by Plaintiffs are not viable.

                                  26           Having considered the parties’ briefs and accompanying submissions, as well as the oral

                                  27   argument of counsel, the Court hereby GRANTS in part and DENIES in part Defendants’ motion

                                  28   to dismiss.
                                         Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 2 of 33




                                   1                        I.      FACTUAL & PROCEDURAL BACKGROUND

                                   2            Plaintiffs assert violations of federal and state antitrust law as well as state consumer

                                   3   protection law. All claims are based on the three categories of anticompetitive conduct identified

                                   4   above, as well as two new categories of anticompetitive conduct (e.g., Gilead’s obtaining a patent

                                   5   term extension on a TAF-related patent). In addition, all claims are predicated on a broad product

                                   6   market (i.e., the cART product market) and narrower product markets contained therein (i.e., a

                                   7   market for a brand drug and its generic equivalent).

                                   8            The specific causes of action are as follows.

                                   9        •   Counts 1 and 4 (against all Defendants): Conspiracy to monopolize in violation of §§ 1

                                  10            and 2 of the Sherman Act (Count 1) and in violation of state antitrust law (Count 4).

                                  11        •   Counts 2 and 5 (against Gilead and BMS): Conspiracy to monopolize in violation of §§

                                  12            1 and 2 of the Sherman Act (Count 2) and in violation of state antitrust law (Count 5).
Northern District of California
 United States District Court




                                  13        •   Counts 14 and 15 (against Gilead and BMS): Conspiracy in violation of § 1 of the

                                  14            Sherman Act (Count 14) and in violation of state antitrust law (Count 15).

                                  15        •   Counts 3 and 6 (against Gilead and Janssen): Conspiracy to monopolize in violation of

                                  16            §§ 1 and 2 of the Sherman Act (Count 3) and in violation of state antitrust law (Count 6).

                                  17        •   Counts 12 and 13 (against Gilead and Janssen): Conspiracy in violation of § 1 of the

                                  18            Sherman Act (Count 12) and in violation of state antitrust law (Count 13).

                                  19        •   Counts 7 and 8 (against Gilead): Monopolization in violation of § 2 of the Sherman Act

                                  20            (Count 7) and in violation of state antitrust law (Count 8).

                                  21        •   Counts 9 and 10 (against Gilead): Attempted monopolization in violation of § 2 of the

                                  22            Sherman Act (Count 9) and in violation of state antitrust law (Count 10).

                                  23        •   Count 11 (against all Defendants): Violation of state consumer protection law. (This

                                  24            claim includes allegations that Defendants concealed the existence and nature of the

                                  25            alleged conspiracy between Gilead and the other defendants.)

                                  26                                          II.       DISCUSSION

                                  27   A.       Legal Standard

                                  28            Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain
                                                                                           2
                                         Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 3 of 33




                                   1   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                   2   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                   3   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                   4   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                   5   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must

                                   6   . . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765

                                   7   F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true

                                   8   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                   9   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                  10   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  11   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  12   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial
Northern District of California
 United States District Court




                                  13   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  14   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  15   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  16   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                  17   B.     Defendants’ Arguments

                                  18          In their motion to dismiss, Defendants raise seven arguments.

                                  19              (1) Plaintiffs have failed to adequately allege that the Atripla Agreement between

                                  20                  Gilead and BMS contains a No-Generics Restraint.

                                  21              (2) Plaintiffs have failed to adequately allege a cART product market.

                                  22              (3) Plaintiffs have failed to adequately allege an overarching conspiracy involving all

                                  23                  Defendants, or even just bilateral conspiracies (i.e., between (a) Gilead and BMS

                                  24                  and (b) Gilead and Janssen).

                                  25              (4) Plaintiffs have failed to adequately allege an antitrust injury based on the theory

                                  26                  that untainted competitors in BMS and Janssen’s positions would have challenged

                                  27                  Gilead’s unexpired patents.

                                  28              (5) Plaintiffs have failed to adequately allege a new liability theory based on BMS
                                                                                          3
                                         Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 4 of 33




                                   1                  and/or Janssen paying royalties to Gilead even after its patents had expired.

                                   2              (6) Plaintiffs have failed to adequately allege a new liability theory based on Gilead’s

                                   3                  obtaining a patent term extension from the PTO on a TAF-related patent.

                                   4              (7) The Court should hold now that the No-Generics Restraints are subject to the rule

                                   5                  of reason (i.e., they are not per se invalid).

                                   6          Each of these arguments is addressed below. The Court acknowledges Plaintiffs’

                                   7   contention that some of the arguments are procedurally improper – e.g., the arguments should

                                   8   have been raised in a motion to reconsider or in a motion to strike, and not in a second 12(b)(6)

                                   9   motion. The Court nonetheless addresses all of Defendants’ arguments.

                                  10   C.     No-Generics Restraint in Atripla Agreement

                                  11          In December 2004, Gilead and BMS entered into the Atripla Agreement. Atripla is the

                                  12   brand version of the FDC made up of (1) TDF/FTC (Gilead’s drugs) and (2) EFV (BMS’s drug).
Northern District of California
 United States District Court




                                  13   According to Plaintiffs, the Atripla Agreement was for the benefit of Gilead – i.e., to protect its

                                  14   vulnerable NRTIs (TDF and FTC). Defendants argue that the Court should dismiss all claims to

                                  15   the extent they are based on the Atripla Agreement because that agreement does not actually

                                  16   contain a No-Generics Restraint.

                                  17          In their prior motion to dismiss, Defendants presented the same argument. The Court

                                  18   rejected the argument, holding that there was a provision in the agreement (§ 2.9(a)) that was

                                  19   plausibly a No-Generics Restraint. See Docket No. 273 (Order at 23-24) (finding that there was

                                  20   ambiguity in the contract and that the ambiguity could not be resolved at the 12(b)(6) phase of

                                  21   proceedings). In the pending motion, Defendants effectively ask the Court to reconsider this prior

                                  22   ruling. They rely in large part on a recent order in which the Court held that an agreement

                                  23   between Gilead and Japan Tobacco did not plausibly contain a No-Generics Restraint. See

                                  24   generally Docket No. 293 (order).

                                  25          Plaintiffs object to Defendants’ argument because they did not file a motion to reconsider

                                  26   (or more precisely, a motion for leave to file a motion for reconsideration). See generally Civ.

                                  27   L.R. 7-9. While the Court is not without any sympathy for this argument, it will nevertheless

                                  28   consider the merits of Defendants’ position, particularly because it could be raised later through a
                                                                                          4
                                         Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 5 of 33




                                   1   12(c) motion for judgment on the pleadings. It is better to address Defendants’ position now

                                   2   rather than later, especially as both parties have addressed the merits in their papers.

                                   3          Regarding the merits, the Court reaffirms its earlier ruling that § 2.9(a) is plausibly a No-

                                   4   Generics Restraint.

                                   5          First, the Atripla Agreement is sufficiently different from the Gilead/Japan Tobacco

                                   6   Agreement that the Court’s earlier order on the Gilead/Japan Tobacco Agreement does not dictate

                                   7   a favorable conclusion for Defendants here.

                                   8          Second, Defendants’ argument that § 2.9(a) does not contain a No-Generics Restraint turns

                                   9   on what the meaning of “Combination Product” is. Section 2.9(a) provides as follows:

                                  10                  For the avoidance of doubt, nothing in this Agreement . . . shall be
                                                      deemed to restrict or prohibit either Member Party or any of its
                                  11                  Affiliates from . . . developing, manufacturing and commercializing
                                                      combination products (other than the Combination Product) for
                                  12                  the treatment of HIV infection or otherwise, including, without
Northern District of California




                                                      limitation, any product containing such Party’s Single Agent
 United States District Court




                                  13                  Product(s) and/or Double Agent Product.
                                  14   Atripla Agmt. § 2.9(a) (emphasis added). According to Defendants, “Combination Product” refers

                                  15   only to the brand version of the FDC known as Atripla; in other words, the agreement simply

                                  16   prevents Gilead or BMS from making Atripla on its own outside the context of the joint venture.

                                  17   In contrast, Plaintiffs assert that “Combination Product” could be a FDC that includes generic

                                  18   components (i.e., generic versions of Gilead’s drugs TDF and FTC) – and therefore § 2.9(a) is

                                  19   plausibly a No-Generics Restraint. As noted above, the basic question is whether it is plausible

                                  20   that “Combination Product” could refer to a FDC made up in part of generic components.

                                  21          Plaintiffs have made a sufficient showing that “Combination Product” could be a FDC

                                  22   made up in part of generic components. First, “Combination Product” is not expressly defined as

                                  23   a FDC made up of Gilead’s brand drugs and BMS’s brand drug. Instead, “Combination Product”

                                  24   is defined in § 1.50 of the agreement as “the fixed-dose co-formulated product developed pursuant

                                  25   to this Agreement, containing as its only active pharmaceutical ingredients per single daily dose,

                                  26   300 mg TDF, 200 mg FTC and 600 mg EFV.” Atripla Agmt. § 1.50 (emphasis added).

                                  27          Second, the Recitals shed some light as to what is the FDC “developed pursuant to this

                                  28   Agreement”:
                                                                                          5
                                           Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 6 of 33




                                   1                    WHEREAS, Gilead as developed and is marketing a proprietary
                                                        [NRTI], Viread® (known under the generic name of [TDF], a
                                   2                    proprietary [NRTI], Emtriva® (known under the generic name of
                                                        [FTC], and a fixed dose co-formulated product containing TDF and
                                   3                    FTC as its only active pharmaceutical ingredients, Truvada®, for the
                                                        treatment of HIV infection in adults;
                                   4
                                                        WHEREAS, BMS has developed and is marketing a proprietary
                                   5                    [NNRTI], Sustiva® (known under the generic name of [EFV] for
                                                        the treatment of HIV infection in adults;
                                   6
                                                        WHEREAS, Gilead and BMS desire to develop and commercialize
                                   7                    in the United States, through a joint venture entity, a fixed-dose, co-
                                                        formulated combination product containing TDF, FTC and EFV as
                                   8                    its only active pharmaceutical ingredients; . . . .
                                   9   Atripla Agmt., Recitals; see also Atripla Agmt. §§ 1.94, 1.202 (defining “FTC” and “TDF” as

                                  10   having the meaning set forth in the Recitals). Notably, the first two Recitals refer to “proprietary”

                                  11   drugs (with certain generic names), but the third Recital does not use the term “proprietary” and

                                  12   defines “combination product” by reference to generic names only. It is therefore plausible that
Northern District of California
 United States District Court




                                  13   “Combination Product” could be made up of nonproprietary – i.e., generic – components.

                                  14            Third, “Combination Product” is used in one of the termination provisions in the Atripla

                                  15   Agreement in such a way that the term could cover a FDC including generic components. That

                                  16   provision is § 14.6(b). For context, the Court discusses first § 14.5 of the agreement. Section 14.5

                                  17   provides:

                                  18                    Either Member Party (the “Continuing Member Party”) may
                                                        terminate this Agreement by notice to the other Member Party (the
                                  19                    “Terminated Member Party”) in the event that there is the Launch in
                                                        the Territory of at least one (1) Generic Version[1] of all of the
                                  20                    Single Agent Products (or the Double Agent Product) of the
                                                        Terminated Member Party (a “Generic Version Launch”) and the
                                  21                    Continuing Member Party delivers notice of termination within
                                                        thirty (30) days after the Generic Version Launch.
                                  22

                                  23   1
                                           “Generic Version” is defined as follows:
                                  24
                                                        [W]ith respect to the Combination Product or a Single Agent
                                  25                    Product or Double Agent Product, a product containing the same
                                                        active ingredients as the Combination Product or the Single Agent
                                  26                    Product or Double Agent Product, as the case may be, with those
                                                        being the only active pharmaceutical ingredients in such product,
                                  27                    and which product is approved in the United States under an
                                                        [ANDA].
                                  28
                                       Atripla Agmt. § 1.96.
                                                                                           6
                                         Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 7 of 33




                                   1   Atripla Agmt. § 14.5.

                                   2          Section 14.6(b) then goes on to describe what happens when there is termination pursuant

                                   3   to § 14.5.

                                   4                  Upon termination of this Agreement pursuant to Section 14.5, the
                                                      JV shall not be dissolved and the following terms and conditions
                                   5                  shall apply:
                                   6                  (i)      (A) The license grants and Rights of Reference in Section 6
                                                               from the Terminated Member Party to the JV shall survive . .
                                   7                           ..
                                   8                  (ii)     The Continuing Member Party shall pay or cause the JV to
                                                               pay to the Terminated Party . . . , with respect to the period
                                   9                           from the effective date of such termination through the third
                                                               anniversary thereof, an amount determined pursuant to the
                                  10                           following formula . . . .
                                  11                  (iii)    The Terminated Member Party, at its own election . . . , shall
                                                               . . . either (A) enable the Continuing Member Party to
                                  12                           Manufacture quantities of EFV or TDF and FTC, as the case
Northern District of California
 United States District Court




                                                               may be, in bulk active pharmaceutical ingredient form for
                                  13                           use in the Combination Product . . . , in which event the
                                                               Terminated Member Party shall . . . automatically be deemed
                                  14                           to grant a royalty-free, non-exclusive license to the
                                                               Continuing Member Party (or its Third Party designee. . . . )
                                  15                           under the Terminated Member Party’s Patents . . . for the
                                                               sole purpose of using such ingredient(s) in the Manufacture
                                  16                           of the Combination Product . . . ; or (B) continue to supply
                                                               to the JV (or its designee) on a non-exclusive basis such
                                  17                           quantities of EFV or TDF and FTC, as the case may be, in
                                                               bulk active pharmaceutical ingredient form, as such
                                  18                           Continuing Member Party may request for the Manufacture
                                                               of the Combination Product . . . at a transfer price of such
                                  19                           supply equal to                                        of the
                                                               Cost of Goods. . . .
                                  20
                                                      (iv)     The name of the JV shall be changed to remove the name of
                                  21                           the Terminated Member Party, and the Continuing Member
                                                               Party shall not, and shall cause the JV not to, include the
                                  22                           Trademark or name of the Terminated Member Party on the
                                                               labeling, packaging and advertising materials of the
                                  23                           Combination Product, or otherwise in connection with the
                                                               JV’s business with respect to the Combination Product.
                                  24

                                  25   Atripla Agmt. § 14.6(b)(iii).

                                  26          Plaintiffs interpret § 14.6(b)(iii) as

                                  27                  requir[ing] the terminated party to either supply its (now available
                                                      generically) component(s) to the surviving party at a generic-level
                                  28                  price or grant a royalty-free patent license to the surviving party “or
                                                                                          7
                                         Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 8 of 33



                                                      its Third Party designee” to enable them “to [m]anufacture
                                   1                  quantities of [the component(s)] in bulk active pharmaceutical
                                                      ingredient form for use in the [m]anufacture of the Combination
                                   2                  Product.” Atripla Agreement §14.6(b)(iii).
                                   3   Opp’n at 6-7 n.3 (emphasis added). Plaintiffs also interpret the latter option as effectively

                                   4   allowing the Continuing Member Party to make a generic version of the Terminated Member

                                   5   Party’s drug (i.e., as a component to use in the FDC). Cf., e.g., Atripla Agreement § 14.6(vii) &

                                   6   Annex F (providing that, upon termination, “[t]he JV shall immediately discontinue use of the

                                   7   Terminated Member Party’s Trademarks, and the license granted by the Terminated Member

                                   8   Party to the JV to use the Terminated Member Party’s Trademarks shall immediately revert to the

                                   9   Terminated Member Party”; Gilead’s licensed trademarks include Truvada (TDF/FTC), Viread

                                  10   (TDF), and Emtriva (FTC)). Under these interpretations, Plaintiffs contend that, because § 14.6(b)

                                  11   still refers to “Combination Product” even after termination – when the Continuing Member Party

                                  12   can use generic components – “Combination Product” necessarily can be made up of either brand
Northern District of California
 United States District Court




                                  13   or generic components. See also Opp’n at 7 (“[T]he whole purpose of the termination-upon-

                                  14   generic-availability provisions is to permit the surviving party to market the FDC with generic

                                  15   components.”).

                                  16          At the hearing, Defendants did not provide a satisfactory response to Plaintiffs’ position.

                                  17   Post-hearing, Defendants submitted a letter arguing that

                                  18                  [s]ection 14.6(b)(iii) addresses sales by the joint venture after
                                                      termination of one of the members and contemplates that either the
                                  19                  terminated member will continue to supply its active pharmaceutical
                                                      ingredient (“API”) to the continuing member or will assist the
                                  20                  continuing member (or a designated third party) in manufacturing
                                                      the API itself. The Combination Product the joint venture would
                                  21                  sell in these circumstances remains the product approved under the
                                                      NDA, i.e., a brand pharmaceutical product.
                                  22

                                  23   Docket No. 382 (Defs.’ Letter at 2). But if the continuing member manufactures the API itself, it

                                  24   would arguably be making a generic (i.e., to use as a component of the FDC); if so, that would

                                  25   support Plaintiffs’ position. Although Defendants may disagree, see, e.g., Reply at 9 (arguing that

                                  26   “the ‘Combination Product’ might include an API procured at generic-level prices, but it would

                                  27   still be the branded Atripla product created under the joint venture’s NDA – not a generic product

                                  28   approved under an ANDA”), there is at least ambiguity, and that ambiguity makes disposition at
                                                                                         8
                                           Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 9 of 33




                                   1   the 12(b)(6) phase improper where Plaintiffs’ interpretation of the Atripla Agreement is plausible.

                                   2           Defendants protest still that it is not plausible that “Combination Product” could mean

                                   3   anything but branded Atripla; in support, Defendants cite to provisions in the Atripla Agreement

                                   4   that refer to getting an NDA for the “Combination Product” (and not an ANDA, which is what a

                                   5   generic product would require). See, e.g., Atripla Agreement § 3.2(a) (providing that Gilead “shall

                                   6   have primary responsibility for the development of the Combination Product and the conduct of

                                   7   any clinical trials and bioequivalence studies required for obtaining approval of an NDA”). But

                                   8   Defendants do not cite any authority that a FDC made up of BMS’s branded drug and generic

                                   9   versions of Gilead’s drugs could not go through the NDA process. In both their reply brief and

                                  10   their post-hearing letter, Defendants cited 21 C.F.R. § 314.101(d)(3), but that provision does not

                                  11   clearly provide that a FDC made up of both brand and generic components would go through the

                                  12   ANDA process. See 21 C.F.R. § 314.101(d)(3) (providing as follows: “NDA or ANDA
Northern District of California
 United States District Court




                                  13   deficiencies. FDA may refuse to file an NDA or may not consider an ANDA to be received if any

                                  14   of the following applies: . . . (9) The NDA is submitted as a 505(b)(2) application for a drug that is

                                  15   a duplicate of a listed drug and is eligible for approval under section 505(j) of the Federal Food,

                                  16   Drug, and Cosmetic Act”).2

                                  17           Defendants also argue that the Atripla Agreement makes a distinction between

                                  18   “Combination Product” and the “Generic Version” of the “Combination Product” (also known as

                                  19   “Generic Version Combination Product”), and therefore “Combination Product” must mean

                                  20   branded Atripla only. See Atripla Agmt. § 1.96 (providing that “‘Generic Version’ shall mean,

                                  21   with respect to the Combination Product . . . , a product containing the same active ingredients as

                                  22   the Combination Product . . . , with those being the only active pharmaceutical ingredients in such

                                  23   product, and which product is approved in the United States under an [ANDA]”); Atripla Agmt. §

                                  24   11.3(a) (providing that “Gilead shall have the sole right and option . . . to respond to any

                                  25

                                  26   2
                                         The Court also notes that Plaintiffs disagree as to what would be the proper means by which,
                                  27   e.g., BMS would have obtained approval of a FDC containing its brand drug and generic versions
                                       of Gilead’s drugs. See Docket No. 383 (Pls.’ Letter at 2) (asserting that, “[a]s the continuing
                                  28   member, BMS could have switched API suppliers for TDF and FTC by filing a supplement to the
                                       NDA without needing to file an ANDA”).
                                                                                          9
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 10 of 33




                                   1   Infringement . . . with respect to any Gilead Patent by appropriate steps, including without

                                   2   limitation, by filing an infringement suit or taking other similar action”; “‘other similar action’

                                   3   shall include, without limitation, responses to paragraph (iv) certification . . . resulting from an

                                   4   attempt to market a Generic Version Combination Product”). The problem for Defendants is that,

                                   5   arguably, “Generic Version Combination Product” is a FDC made up entirely of generic

                                   6   components. It is not clear what a FDC made up of both brand and generic components – e.g.,

                                   7   brand EFV but generic TDF/FTC – would be considered. Furthermore, as noted above, it is not

                                   8   clear whether a product made of brand and generic components would go through the NDA or

                                   9   ANDA route.

                                  10          Accordingly, § 2.9(a) of the Atripla Agreement is plausibly a No-Generics Restraint. The

                                  11   agreement is ambiguous as to whether “Combination Product” simply means branded Atripla or

                                  12   could include a FDC made up of some generic components.
Northern District of California
 United States District Court




                                  13   D.     cART Product Market

                                  14          A product market “encompass[es] the product at issue as well as all economic substitutes

                                  15   for the product.” Newcal Indus. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008). “‘The

                                  16   outer boundaries of a product market are determined by the reasonable interchangeability of use or

                                  17   the cross-elasticity of demand between the product itself and substitutes for it.’” Id. (emphasis

                                  18   added). “Elasticity of demand is a concept used to signify the relationship between changes in

                                  19   price and responsive changes in demand.” United States v. LSL Biotechnologies, 379 F.3d 672,

                                  20   697 (9th Cir. 2004); see also Eastman Kodak Co. v. Image Tech. Servs., 504 U.S. 451, 469 (1992)

                                  21   (indicating that cross-elasticity of demand refers to “the extent to which consumers will change

                                  22   their consumption of one product in response to a price change in another.”).

                                  23          In its prior order, the Court addressed the issue of product market. Plaintiffs had “pointed

                                  24   to two product markets: (1) the broader market for cART drugs generally and (2) a narrower

                                  25   market for each brand drug (standalone or FDC) and its AB-rated generic equivalent.” Docket

                                  26   No. 273 (Order at 47). The Court rejected Defendants’ argument that it was “not permissible for

                                  27   Plaintiffs to base their antitrust claims on two different product markets,” Docket No. 273 (Order

                                  28   at 47), but agreed with Defendants that that Plaintiffs had failed to adequately plead “what exactly
                                                                                          10
                                           Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 11 of 33




                                   1   the cART product market is” – e.g., “how there is reasonable interchangeability of use with

                                   2   respect to different cART drugs.” Docket No. 273 (Order at 49). In their pending motion,

                                   3   Defendants argue that Plaintiffs have still failed, in the FACC, to make adequate allegations in

                                   4   support of a cART product market.

                                   5           In the FACC, Plaintiffs define the cART product market as the market for “cART drugs”

                                   6   or “drugs used in the cART regimen.” FACC ¶¶ 391-92. cART drugs covers “all antiretroviral

                                   7   drugs used in the treatment of HIV as part of a combination therapy.” FACC ¶ 392. Such drugs

                                   8   can be standalone (e.g., TDF (brand name Viread) and FTC (brand name Emtriva)) or can be in a

                                   9   FDC (e.g., TDF/FTC (brand name Truvada) and TDF/FTC/EFV (brand name Atripla)). See

                                  10   FACC ¶ 392 (noting that APIs “used to treat HIV may be available in standalone form and/or as

                                  11   fixed-dose combinations”).

                                  12           Defendants attack the product market defined by Plaintiffs largely on the ground of
Northern District of California
 United States District Court




                                  13   substitutability. For example, Defendants argue that TDF (a NRTI) cannot be substituted for EFV

                                  14   (a third agent) because they are in different therapeutic classes, see FACC ¶ 403 (noting that

                                  15   different kinds of “antiretroviral agents attack the HIV virus at different stages of its lifecycle”),

                                  16   and the drugs are actually complements for one another in the treatment of HIIV (i.e., a FDC is

                                  17   usually made up of NRTIs plus a third agent).3 Defendants also contend that even drugs within

                                  18

                                  19
                                       3
                                        “Substitutes are goods that can replace one another and thus ‘compete’ for the user’s purchase”
                                       whereas “complements are goods that are most efficiently made or used together.” Areeda &
                                  20   Hovenkamp, Antitrust Law ¶ 565a.

                                  21                  When two goods are in the same relevant market – that is,
                                                      substitutes . . . – a price increase in one typically occasions a price
                                  22                  increase in the other. For example, if coal and natural gas are in the
                                                      same market, a reduction in coal output will increase the demand for
                                  23                  natural gas, thus causing its price to increase, as well as the coal
                                                      price. Indeed, the entire concept of a ‘market’ includes the notion
                                  24                  that the prices of the goods in the market tend to be uniform, or to
                                                      rise and fall together.
                                  25
                                                      In contrast, when goods are complements in demand, their prices
                                  26                  tend to move in opposite directions. For example, gasoline and
                                                      automobiles are complements, because a driver needs both. A
                                  27                  significant output reduction and price increase in gasoline will cause
                                                      less driving, which will reduce the demand for cars, causing a price
                                  28                  decrease there.
                                       Id.
                                                                                          11
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 12 of 33




                                   1   the same therapeutic class cannot be substituted for one another; for example, both TDF and FTC

                                   2   are in the same therapeutic class (NRTIs) but, as alleged in the FACC, they are typically used

                                   3   together and thus are complements. Finally, Defendants maintain, a standalone drug such as TDF

                                   4   cannot be used as a substitute for a FDC such as Atripla. (Indeed, TDF is a component of

                                   5   Atripla.) Thus, Defendants contend, the product market as defined by Plaintiffs is simply too

                                   6   broad.

                                   7            While Defendants’ position is not without force, at this early juncture, the Court, mindful

                                   8   of the fact that the definition of the relevant market is generally one for the jury, cannot say that a

                                   9   broad cART product market is implausible. Cf. Image Tech. Servs. v. Eastman Kodak Co., 125

                                  10   F.3d 1195, 1203 (9th Cir. 1997) (noting that “what constitutes a relevant market is a factual

                                  11   determination for the jury”); see also Todd v. Exxon Corp., 275 F.3d 191, 199-200 (2d Cir. 2001)

                                  12   (stating that, “[b]ecause market definition is a deeply fact-intensive inquiry, courts hesitate to
Northern District of California
 United States District Court




                                  13   grant motions to dismiss for failure to plead a relevant product market”). It is plausible that a jury

                                  14   could find a cART product market based on commercial realities. See, e.g., United States v.

                                  15   Grinnell Corp., 384 U.S. 563, 572 (1966) (stating that “[w]e see no barrier to combining in a

                                  16   single market a number of different products or services where that combination reflects

                                  17   commercial realities”); United States v. Cont'l Can Co., 378 U.S. 441, 457 (stating that, “[s]ince

                                  18   the purpose of delineating a line of commerce is to provide an adequate basis for measuring the

                                  19   effects of a given acquisition, its contours must, as nearly as possible, conform to competitive

                                  20   reality”; here, there was an “area of effective competition between” the metal and glass container

                                  21   industry). Commercial realities, as alleged by Plaintiffs, include the following:

                                  22               •   “From a clinical perspective, . . . [a]lthough different types of antiretrovirals target

                                  23                   different steps in the HIV life cycle, all of them are used to prevent successful

                                  24                   reproduction of the HIV virus.” FACC ¶ 394; see also FACC ¶ 402 (alleging that

                                  25                   the U.S. Department of Health and Human Services has Guidelines for the

                                  26                   treatment of HIV which illustrate the interchangeability of use of different types of

                                  27                   cART drugs).

                                  28               •   cART drugs sometimes may be complements for one another but other times may
                                                                                          12
                                           Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 13 of 33




                                   1                    be substitutes. See FACC ¶ 402 (alleging that the HHS Guidelines have

                                   2                    recommended regimens that include NRTIs and third agents together, as well as

                                   3                    regimens that include third agents and no NRTIs – i.e., NRTIs and third agents

                                   4                    sometimes are complements but other times may be substitutes).

                                   5                •   There is price competition among cART drugs, albeit weak. See FACC ¶ 395; see

                                   6                    also FACC ¶ 397 (indicating that, at competitive prices, two drugs may be weak

                                   7                    substitutes for one another but, if one company raises its drug’s prices to high

                                   8                    levels, this may induce a consumer to substitute away from that drug in favor of a

                                   9                    different drug).4

                                  10           The issue of the relevant market here is complex and multidimensional. The Court

                                  11   therefore holds that Plaintiffs have adequately alleged a cART product market for 12(b)(6)

                                  12   purposes.
Northern District of California
 United States District Court




                                  13   E.      Overarching Conspiracy and/or Bilateral Conspiracies

                                  14           In its prior order, the Court noted that Plaintiffs were asserting an overarching conspiracy–

                                  15   i.e., one involving all three Defendants. It dismissed that claim but gave Plaintiffs leave to amend.

                                  16   In the FACC, Plaintiffs continue to assert an overarching conspiracy but also make clear that they

                                  17   believe, at the very least, that there were two bilateral conspiracies (i.e., between (1) Gilead and

                                  18   BMS and (2) Gilead and Janssen). In the pending motion, Defendants assert that Plaintiffs have

                                  19   failed to adequately allege either an overarching conspiracy or any bilateral conspiracy.

                                  20           1.       Overarching Conspiracy

                                  21           As a preliminary matter, the Court notes that, in their brief, Plaintiffs state they “need not

                                  22   allege that the conspiracy to monopolize the cART market included all three Defendants.” Opp’n

                                  23   at 18. To the extent Plaintiffs make this statement in connection with the overarching conspiracy

                                  24   theory, the Court rejects it. While an overarching conspiracy need not have involved interaction

                                  25

                                  26
                                       4
                                         Because of these and other allegations on price competition, the Court rejects Defendants’
                                       contention that it is necessarily inconsistent for Plaintiffs to claim both a broad cART product
                                  27   market and narrower brand drug/generic equivalent product markets. In other words, it is not
                                       inconsistent for Plaintiffs to argue that: (1) at competitive prices, a substitute for a brand drug
                                  28   would usually be only its generic equivalent (a narrow market), see FACC ¶ 372, but (2) there can
                                       still be some weak price competition among different brand drugs (the broader market).
                                                                                           13
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 14 of 33




                                   1   between BMS and Janssen, and while BMS and Janssen need not have known the other

                                   2   specifically was a part of the overarching conspiracy, BMS and Janssen must each have had an

                                   3   understanding about the nature of the conspiracy and its scope – which would include that there

                                   4   was more than just a bilateral conspiracy between it and Gilead (i.e., that there was another co-

                                   5   conspirator, even if the identity of the co-conspirator was not known). Cf., e.g., United States v.

                                   6   Downing, 297 F.3d 52, 57 (2d Cir. 2002) (criminal conspiracy to commit wire fraud and security

                                   7   fraud) (“The government may prove [the conspiracy’s] existence by circumstantial evidence,

                                   8   provided such evidence establishes beyond a reasonable doubt the defendants' knowledge of ‘the

                                   9   essential nature of the plan and their connections with it.’ The government need not prove that

                                  10   the defendants knew the details of the conspiratorial scheme or the identities of all of the

                                  11   conspirators.”) (emphasis added). As the Seventh Circuit outlined in United States v. Briscoe, 896

                                  12   F.2d 1476 (7th Cir. 1990):
Northern District of California
 United States District Court




                                  13                  The government may establish a defendant’s knowing participation
                                                      in a single conspiracy by offering evidence that: [the] parties to the
                                  14                  agreement were aware that others were participating in the scheme.
                                                      The coconspirators must have knowingly embraced a common
                                  15                  criminal objective. . . . However, there is no requirement that the
                                                      participants in the plan personally know the individuals involved . . .
                                  16                  [as] long as the conspiracy continues and its goal is to achieve a
                                                      common objective.
                                  17

                                  18   Id. at 1505 (emphasis added; internal quotation marks omitted).

                                  19          Plaintiffs assert that they have alleged that BMS and Janssen each knew that it was part of

                                  20   a larger operation involving more than just it and Gilead. More specifically, there are allegations

                                  21   in the FACC that BMS and Janssen were each aware that the other had entered into an agreement

                                  22   with Gilead that contained a No-Generics Restraint. Plaintiffs allege:

                                  23                  Most of these agreements were publicly filed or described in filings
                                                      by Gilead with the Securities and Exchange Commission, including
                                  24                  the 2004 agreement with BMS . . . and the 2009 agreement with
                                                      Janssen. Before entering into agreements with Gilead, BMS and
                                  25                  Janssen scrutinized the publicly available Gilead agreements with
                                                      competitors. Thus, when entering into one or more of their unlawful
                                  26                  agreements with Gilead, both BMS and Janssen were aware that
                                                      Gilead had used No-Generics Restraints and post-patent-expiration
                                  27                  royalty provisions with other competitors, including in nearly
                                                      identical language.
                                  28
                                                                                         14
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 15 of 33




                                   1   FACC ¶ 167; see also Opp’n at 17 (noting that “BMS knew in 2011 (when entering into the

                                   2   Evotaz restraint) that Janssen had entered into a No-Generics Restraint with Gilead”; similarly,

                                   3   “Janssen knew in 2009 (when entering into the Complera restraint) that BMS had entered into a

                                   4   No-Generics Restraint with Gilead regarding Atripla”).

                                   5          In response, Defendants argue that, at best, Plaintiffs have simply alleged parallel conduct

                                   6   – and that parallel conduct, without more, “fails to bespeak unlawful agreement.” Twombly, 550

                                   7   U.S. at 556; see also In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1193 (9th

                                   8   Cir. 2015) (noting that, “[i]n an interdependent market, competitors base their actions in part on

                                   9   the anticipated reactions of their competitors[,] [a]nd because of this mutual awareness, two firms

                                  10   may arrive at identical decisions independently, as they are cognizant of – and reacting to – similar

                                  11   market pressures[;] [i]n other words, competitors’ behavior may be consciously parallel”).

                                  12          The Court agrees with Defendants that there is a fundamental flaw with Plaintiffs’
Northern District of California
 United States District Court




                                  13   position. Plaintiffs have failed to show how, e.g., BMS would benefit from an overarching

                                  14   conspiracy involving all three Defendants (as opposed to, e.g., the bilateral conspiracy between it

                                  15   and Gilead alone), and therefore it cannot reasonably be inferred that BMS agreed to an

                                  16   overarching conspiracy. As explained in Briscoe,

                                  17                  the government may establish that a defendant knowingly became a
                                                      member of a single narcotics conspiracy if each [defendant retailer]
                                  18                  knew, or had reason to know, that other retailers were involved with
                                                      the . . . organization in a broad project for the smuggling,
                                  19                  distribution and retail sale of narcotics, and had reason to believe
                                                      that their own benefits derived from the operation were probably
                                  20                  dependent upon the success of the entire venture. . . .
                                  21   Briscoe, 896 F.2d at 1505 (emphasis added). Similarly, in United States v. Bibbero, 749 F.2d 581

                                  22   (9th Cir. 1984), the Ninth Circuit noted:

                                  23                  We believe that the jury reasonably could have found that Bibbero
                                                      was a member of the overall conspiracy. . . . Bibbero helped to plan
                                  24                  the fifth and sixth smuggling operations and acted as a supplier and
                                                      distributor of the marijuana. Bibbero's responsibilities placed him at
                                  25                  the core of the conspiracy during these two operations. From his
                                                      position of responsibility, Bibbero undoubtedly understood the full
                                  26                  scope of the conspiracy while he was a participant and must have
                                                      realized that his own profits from the enterprise were dependent
                                  27                  upon the success of each off-loading operation.
                                  28   Id. at 588 (emphasis added). The same is true with respect to Janssen. In short, the complaint
                                                                                        15
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 16 of 33




                                   1   fails to allege how BMS benefitted from the agreement between Janssen and Gilead, and how

                                   2   Janssen benefitted from the agreement between BMS and Gilead. The complaint thus fails to

                                   3   allege an overarching conspiracy. Mere knowledge that Gilead was entering into parallel bilateral

                                   4   deals with others is not enough to show BMS and Janssen had a stake in the overarching

                                   5   enterprise.

                                   6          The Court therefore dismisses Counts 1 and 4 in their entireties, which assert an

                                   7   overarching conspiracy, as well as part of Count 11 (i.e., to the extent that claim is predicated on

                                   8   an overarching conspiracy). The dismissal is with prejudice as the Court gave Plaintiffs an

                                   9   opportunity to cure the deficiency but Plaintiffs were unable to do so.

                                  10          2.      Bilateral Conspiracies

                                  11          Defendants argue that not only have Plaintiffs failed to allege an overarching conspiracy,

                                  12   but they have also failed to allege bilateral conspiracies – i.e., between (1) BMS and Gilead and
Northern District of California
 United States District Court




                                  13   (2) Janssen and Gilead. According to Defendants, the bilateral conspiracy theory is flawed

                                  14   because Plaintiffs have not alleged that “BMS and Janssen acted contrary to their independent

                                  15   business interests.” Mot. at 10. But whether BMS and Janssen acted contrary to their independent

                                  16   business interests is relevant to the issue of whether there is more than parallel conduct, see In re

                                  17   Ins. Brokerage Antitrust Litig., 618 F.3d 300, 321-22 (3d Cir. 2010) (noting that one factor that

                                  18   would indicate a conspiracy, and not just parallel conduct, is “evidence that the defendant acted

                                  19   contrary to its interests”). In any event, even if Plaintiffs had to allege that BMS and Janssen

                                  20   acted contrary to their independent business interests, Plaintiffs have done so – i.e., ordinarily, one

                                  21   would expect BMS and Janssen would have an interest in being able to make generic versions of

                                  22   Gilead’s drugs once the patents on those drugs expired or were invalidated; but under the

                                  23   agreements, they were restrained from doing so.

                                  24   F.     Antitrust Injury: Untainted Competitors’ Challenge of Gilead’s Unexpired Patents

                                  25          “[A]ntitrust injury consists of four elements: ‘(1) unlawful conduct, (2) causing an injury

                                  26   to the plaintiff, (3) that flows from that which makes the conduct unlawful, and (4) that is of the

                                  27   type the antitrust laws were intended to prevent.’” Somers v. Apple, Inc., 729 F.3d 953, 963 (9th

                                  28   Cir. 2013). In its prior order, the Court addressed Defendants’ contention that the antitrust injury
                                                                                         16
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 17 of 33




                                   1   claimed by Plaintiffs was too speculative. The Court rejected the argument in part, explaining as

                                   2   follows:

                                   3                  [A] reasonable jury could infer that, absent the No-Generics
                                                      Restraints, the other defendants would want to make competing
                                   4                  FDCs once the generic versions of Gilead’s vulnerable drugs
                                                      became available (i.e., once the patents protecting the drugs
                                   5                  expired); that would be in their own self-interest. In this regard, it is
                                                      notable that, when generic TDF became available in December 2017
                                   6                  (generic FTC will not become available until September 2020),
                                                      BMS did come up with a competing FDC because its No-Generics
                                   7                  Restraint with Gilead did not bar it from making a competing FDC
                                                      that was comparable to the FDC covered by the joint venture
                                   8                  agreement. Furthermore, Plaintiffs fairly make the point that, “if the
                                                      conspirators were not likely to have marketed competing versions of
                                   9                  the products, Defendants would have had no reason to include the
                                                      No-Generics Restraint.
                                  10

                                  11   Docket No. 273 (Order at 37-38) (emphasis in original).

                                  12          The Court, however, found more persuasive Defendants’ assertion that “it is speculative
Northern District of California
 United States District Court




                                  13   for Plaintiffs to assert that untainted competitors in BMS . . . and Janssen’s positions would

                                  14   actually have challenged Gilead’s patents prior to their expiration dates (e.g., instead of waiting

                                  15   for the TDF patents to expire in December 2017).” Docket No. 273 (Order at 38). The Court

                                  16   stated that this argument was “not without force” but, because it appeared to be an “alternative

                                  17   position on antitrust injury” only – i.e., “even if credited,” there would not be a dismissal – the

                                  18   Court simply gave Plaintiffs leave to provide a more definite statement in support of that specific

                                  19   theory. Docket No. 273 (Order at 38).

                                  20          In the FACC, Plaintiffs have provided new allegations to support the alternative theory that

                                  21   untainted competitors in BMS and Janssen’s positions would have challenged Gilead’s patents.

                                  22   See, e.g., FACC ¶¶ 185-86. Defendants argue that the allegations are still insufficient.

                                  23          For example, Defendants contend that Plaintiffs have not adequately alleged antitrust

                                  24   injury based on the Gilead drugs that contain TAF and COBI (i.e., Prezcobix, Symtuza, Odefsey,

                                  25   and Evotaz). Plaintiffs’ basic theory is that BMS and/or Janssen would have made more money

                                  26   selling a FDC using generic versions of these drugs, and therefore they would have challenged the

                                  27   patents protecting Gilead’s drugs. According to Defendants, Plaintiffs’ position assumes that the

                                  28   patents protecting Gilead’s drugs were relatively weak, but the FACC lacks allegations to support
                                                                                         17
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 18 of 33




                                   1   the relative weakness of the patents. Defendants point out that, although there are allegations that

                                   2   generic manufacturers challenged TDF and FTC, there are no allegations that generic

                                   3   manufacturers challenged TAF and COBI. Defendants maintain that, without some indication that

                                   4   the patents protecting TAF and COBI are in fact weak, then it would make little sense for BMS

                                   5   and/or Janssen to spend some $6-10 million on patent litigation. See FACC ¶ 186 (alleging that

                                   6   “[t]he cost of litigating similar patent infringement actions is approximately $6 to $10 million

                                   7   from complaint to verdict,” which is “minimal” considering “the substantial gains that [e.g.]

                                   8   Janssen would have realized by launching into a $600 million market for Complera four years

                                   9   before the expiration of Gilead’s patents”).

                                  10          Defendants also argue that, for the FDC Complera, it is questionable whether Janssen

                                  11   would have challenged the Gilead drugs used in the FDC (i.e., TDF and FTC) because Janssen

                                  12   held the patent for Complera.
Northern District of California
 United States District Court




                                  13          Finally, Defendants contend that BMS and/or Janssen would not have challenged Gilead’s

                                  14   patents because they were partnering with Gilead to make FDCs using Gilead’s patented drugs. In

                                  15   other words, BMS and/or Janssen had no incentive to sue their partner/collaborator/joint venture.

                                  16          Although the Court is not unsympathetic to Defendants’ arguments, they simply

                                  17   underscore that there are questions of fact that cannot be decided at the 12(b)(6) phase of

                                  18   proceedings. For instance, the prospect of large gains from earlier entry into the market might

                                  19   well have led BMS or Janssen to challenge, inter alia, the TAF and COBI patents (or at least

                                  20   threaten to challenge the patents), regardless of whether the patents would ultimately be held valid

                                  21   and regardless of any partnership with Gilead. Also, for the FDC Complera, even if Janssen held

                                  22   the patent for the drug, this does not mean that Janssen would not have had an incentive to

                                  23   challenge Gilead’s drugs used in the FDC; it is not clear that Janssen would not have wanted to

                                  24   sell a version of Complera made up of its brand drug and generic versions of Gilead’s brand drugs.

                                  25   Plaintiffs have alleged a plausible claim of antitrust injury for purposes of Rule 12(b)(6).

                                  26   G.     Payment of Royalties After Patent Expiration

                                  27          In its prior order, the Court noted that Plaintiffs were challenging the No-Generics

                                  28   Restraints in the agreements at issue because, “as alleged, the restraints effectively protect
                                                                                         18
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 19 of 33




                                   1   Gilead’s NRTIs by precluding the other drug manufacturers from selling FDCs that incorporate

                                   2   generic versions of Gilead’s NRTIs even after the patents protecting the NRTIs expire.” Docket

                                   3   No. 273 (Order at 8) (emphasis in original). Defendants argue that, in the operative complaint as

                                   4   now pled, Plaintiffs have added on to this liability theory – i.e., pleading that the agreements

                                   5   include provisions requiring “the payment of royalties ‘even after Gilead’s patents had expired or

                                   6   were invalidated.’” Mot. at 19. For example, Plaintiffs allege in the FACC that:

                                   7              •   “[A]greements to continue paying royalties after a patent is no longer effective are

                                   8                  per se unlawful.” FACC ¶ 122.

                                   9              •   “[A]greements to continue paying royalties after a patent is no longer effective,

                                  10                  especially in the circumstances here, are per se unlawful and anticompetitive.”

                                  11                  FACC ¶ 139.

                                  12              •   “Gilead’s agreements with its coconspirators also feature nearly identical
Northern District of California
 United States District Court




                                  13                  provisions requiring royalty payments even if the parties’ patents have expired or

                                  14                  are invalidated in a legal proceeding.” FACC ¶ 166.

                                  15   Defendants note that “[t]hese allegations are . . . added as an element in every antitrust claim

                                  16   asserted in the amended complaint.” Mot. at 19. For example, in Count 1, Plaintiffs assert a

                                  17   conspiracy to monopolize claim in violation of §§ 1 and 2 of the Sherman Act and identify as part

                                  18   of the anticompetitive conduct “[e]ntering into and abiding by the illegal post-paten-expiration

                                  19   royalty provisions.” FACC ¶ 481. This conduct is called out separate from the conduct of

                                  20   “[e]ntering into and abiding by the illegal No-Generics Restraints.” FACC ¶ 481.

                                  21          In their motion to dismiss, Defendants argue that, to the extent the claims are based on

                                  22   post-patent expiration royalty payments, they should be dismissed for various reasons. In

                                  23   response, Plaintiffs contend that Defendants’ argument is procedurally improper. According to

                                  24   Plaintiffs, Defendants should have filed a motion to strike the allegations related to the post-patent

                                  25   expiration royalty payments, and not a motion to dismiss, because Plaintiffs are not “alleg[ing]

                                  26   that the newly added contract terms are independently actionable antitrust violations. Rather, the

                                  27   new allegations lend support to Plaintiffs’ existing claims already held sufficient.” Opp’n at 8; see

                                  28   also Opp’n at 8 n.4. (adding that, even if the Court were to grant the motion to strike, “Plaintiffs’
                                                                                         19
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 20 of 33




                                   1   antitrust claims would remain in the case in the exact same form as the Court previously deemed

                                   2   sufficient to withstand Defendants’ first round of motions to dismiss”).

                                   3          Plaintiffs’ procedural argument is not persuasive. Often, a plaintiff asserts a single cause

                                   4   of action that is predicated on more than one liability theory, and a court eliminates one theory

                                   5   through a motion to dismiss. Cf. Consumer Sols. Reo, LLC v. Hillery, 658 F. Supp. 2d 1002, 1020

                                   6   (N.D. Cal. 2009) (“The proper medium for challenging the sufficiency of factual allegations in a

                                   7   complaint is through Rule 12(b)(6) not Rule 12(f).”). And notably, the Ninth Circuit has indicated

                                   8   that, where a defendant contends damages are precluded as a matter of law, such an argument

                                   9   should not be raised through a Rule 12(f) motion to strike but rather through as 12(b)(6) or even

                                  10   summary judgment. See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 974 (9th Cir. 2010)

                                  11   (noting that “Handi-Craft argues that Whittlestone's claim for lost profits and consequential

                                  12   damages should be stricken from the complaint, because such damages are precluded as a matter
Northern District of California
 United States District Court




                                  13   of law”; “Handi-Craft's 12(f) motion was really an attempt to have certain portions of

                                  14   Whittlestone's complaint dismissed or to obtain summary judgment against Whittlestone as to

                                  15   those portions of the suit – actions better suited for a Rule 12(b)(6) motion or a Rule 56 motion,

                                  16   not a Rule 12(f) motion.”). The Court, therefore, concludes that Defendants have properly

                                  17   challenged the new liability theory through a motion to dismiss.

                                  18          As for the merits of Defendants’ motion to dismiss, here, Plaintiffs have failed to provide

                                  19   any substantive argument in response. Plaintiffs simply argue that “[t]he post-expiration royalty

                                  20   payments are part of the contractual scheme to restrain generic competition and further Gilead’s

                                  21   market dominance” and that, even if the Court were to strike the allegations, their “antitrust claims

                                  22   would remain in the case in the exact same form as the Court previously deemed sufficient to

                                  23   withstand Defendants’ first round of motions to dismiss.” Opp’n at 8 & n.4. Because of the lack

                                  24   of a substantive opposition, the Court grants with prejudice the motion to dismiss the new liability

                                  25   theory – i.e., the theory based on alleged payment of royalties after patent expiration.

                                  26   H.     Patent Term Extension

                                  27          In the FACC, Plaintiffs have also set forth another new liability theory, one related to

                                  28   Gilead obtaining a PTE for one of its patents (the ‘791 patent) related to TAF. The FACC
                                                                                        20
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 21 of 33




                                   1   contains the following allegations related to this new liability theory.

                                   2              •   PTE is provided for by 35 U.S.C. § 156(c). Section 156(c) provides in relevant part

                                   3                  that “[t]he term of a patent eligible for extension . . . shall be extended by the time

                                   4                  equal to the regulatory review period for the approved product which period occurs

                                   5                  after the date the patent is issued, except that – (1) each period of the regulatory

                                   6                  review period shall be reduced by any period determined under subsection

                                   7                  (d)(2)(B) during which the applicant for the patent extension did not act with due

                                   8                  diligence during such period of the regulatory review period.” 35 U.S.C. § 156(c).

                                   9              •   “Congress designed PTE to benefit pharmaceutical manufacturers who encounter

                                  10                  delays in getting their products to market as a result of government-imposed

                                  11                  hurdles.” FACC ¶ 348.

                                  12              •   “PTE extends the period of a pharmaceutical patent’s term in order to compensate
Northern District of California
 United States District Court




                                  13                  for a portion of the patent term that the patentee lost – the period in which it was

                                  14                  not able to market the patent-protected product – while the product was in clinical

                                  15                  development and/or awaiting FDA approval.” FACC ¶ 355.

                                  16              •   “The patentee is entitled to PTE only for the time it loses in the development and

                                  17                  the approval process after the patent has issued. 35 U.S.C. § 156(c).” FACC ¶ 366

                                  18                  (emphasis in original). “In calculating whether and to what extent the applicant is

                                  19                  entitled to PTE, the agencies consider and adjust for any time in which the

                                  20                  applicant failed to exercise due diligence only to the extent that the lack of

                                  21                  diligence occurred after the patent issued. 35 U.S.C. § 156(c)(1). The agencies

                                  22                  have no statutory or regulatory authority, and therefore cannot and do not exercise

                                  23                  any discretion, to refuse or reduce PTE for the period of time that the applicant

                                  24                  intentionally delayed development/approval before the patent issued.” FAC ¶ 356

                                  25                  (emphasis in original); see also FACC ¶ 13.

                                  26              •   Gilead’s patents protecting TAF are: ‘791, ‘788, ‘065, and ‘769. See FACC ¶ 281.

                                  27                  The ‘791 patent is one of the two principal patents on TAF. See FACC ¶ 351.

                                  28              •   On December 14, 2015, Gilead filed for a PTE under 35 U.S.C. § 156 for the ‘791
                                                                                         21
                                           Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 22 of 33




                                   1                  and ‘788 patents. See FACC ¶ 352 (adding that “[t]he regulations permit the

                                   2                  applicant to request PTE for multiple patents on the same drug, but the PTO will

                                   3                  grant PTE for only one”).

                                   4              •   “Absent PTE, the ‘788 Patent and ‘791 Patent would expire on February 2, 2022

                                   5                  and May 7, 2022, respectively. On February 19, 2020, the PTO made a final

                                   6                  determination that the ‘791 Patent was eligible for PTE of 1,076 days, extending

                                   7                  that patent to April 17, 2025.” FACC ¶ 353 (emphasis added).

                                   8              •   “[I]f Gilead had not intentionally delayed its development/approval of TAF,

                                   9                  Gilead would have obtained FDA approval of its first TAF-based product, Genvoya

                                  10                  in January 2010 . . . . In those circumstances, the latest of Gilead’s principal TAF

                                  11                  patents, with PTE would have expired in February 2023.” FAC ¶ 359 (emphasis

                                  12                  added). (“Gilead would have been eligible for only a year of PTE on the ‘791
Northern District of California
 United States District Court




                                  13                  patent . . . .” FACC at 81 n.1. Thus, the patent term would have been extended by

                                  14                  one year only from 2022, see FACC ¶ 282, to 2023.)

                                  15              •   Gilead’s intentional delay with respect to TAF plus the PTE it obtained resulted in

                                  16                  protection for the ‘791 patent until April 2025, instead of February 2023. See

                                  17                  FACC ¶ 359 (chart).

                                  18              •   Gilead’s intentional “TAF delay increased the combined period of time in which

                                  19                  Gilead Tenofovir-based (TDF or TAF) products would be both on the market and

                                  20                  protected by either the TDF or the TAF patents. With the intentional delay in

                                  21                  developing/approving TAF, that combined period of time, with PTE, will be 23.5

                                  22                  years (October 2001[5] to April 2025). Without the intentional delay (the first

                                  23                  marketing of a TAF-based product occurring in January 2010[6]), the combined

                                  24

                                  25   5
                                        In 2001, Gilead began marketing TDF. See FACC ¶ 3. The approval date for TDF was October
                                  26   26, 2001. See FACC ¶ 69.
                                       6
                                  27    If Gilead had not intentionally delayed its development/approval of TAF, then it would have
                                       obtained FDA approval of its first TAF-based product (Genvoya) in January 2010. See FACC ¶
                                  28   359. With Gilead’s intentional delay, the FDA did not actually approve Genvoya until November
                                       5, 2015. See FACC ¶ 69.
                                                                                        22
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 23 of 33




                                   1                   period of time, with PTE, would have been 21.3 years (October 2001 to February

                                   2                   2023).” FACC ¶ 363 (emphasis in original). The difference is 2.2 years.

                                   3               •   “The delay enabled Gilead to withhold TAF from the market until the very last

                                   4                   moment, ensuring that it maximized the combined period of market exclusivity for

                                   5                   TDF/TAF, even though it considerably shortened the period of time for TAF

                                   6                   considered alone.” FACC ¶ 364 (emphasis in original).

                                   7          In their motion to dismiss, Defendants argue that, to the extent Plaintiffs’ causes of action

                                   8   are based on Gilead’s obtaining a PTE for the ‘791 patent, the causes of action must be dismissed

                                   9   under the Noerr-Pennington doctrine. Plaintiffs argue that the Noerr-Pennington doctrine

                                  10   argument

                                  11                   is wrong for two reasons. First, the conduct is not protected by
                                                       Noerr[-Pennington] under the well-recognized exception for
                                  12                   petitioning that seeks ministerial rather than discretionary action
Northern District of California
 United States District Court




                                                       from the government. Second, there is no immunity for petitioning
                                  13                   conduct that is an integral part of a larger overall scheme to restrain
                                                       trade.
                                  14

                                  15   Opp’n at 20. Neither argument is persuasive.

                                  16          1.       Ministerial v. Discretionary

                                  17          “Under the Noerr-Pennington doctrine, ‘those who petition government for redress are

                                  18   generally immune from antitrust liability.’ The doctrine immunizes petitions directed at any

                                  19   branch of government, including the executive, legislative, judicial and administrative agencies.”

                                  20   Manistee Town Ctr. v. City of Glendale, 227 F.3d 1090, 1092 (9th Cir. 2000); see also Sosa v.

                                  21   DirecTV, Inc., 437 F.3d 923, 929 (9th Cir. 2006) (noting that the “doctrine derives from the First

                                  22   Amendment’s guarantee of ‘the right of the people . . . to petition the Government for a redress of

                                  23   grievances’[;] [u]nder the . . . doctrine, those who petition any department of the government for

                                  24   redress are generally immune from statutory liability for their petitioning conduct”). As indicated

                                  25   above, Plaintiffs’ first argument is that the Noerr-Pennington doctrine is not applicable to the

                                  26   instant case because Gilead was not truly “petitioning” the PTO for relief; that is, Gilead was not

                                  27   asking the PTO to make some kind of discretionary decision but rather was simply requesting that

                                  28   the PTO take a ministerial action.
                                                                                         23
                                           Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 24 of 33




                                   1           The main case on which Plaintiffs rely in support of their position is In re Buspirone

                                   2   Patent & Antitrust Litigation, 185 F. Supp. 2d 363 (S.D.N.Y. 2002). Buspirone concerned

                                   3   Bristol-Myers’s patent “covering the use of buspirone for the treatment of anxiety.” Id. at 365.

                                   4   The plaintiffs were generic drug manufacturers, consumers, and others who sued Bristol-Myers,

                                   5   claiming, inter alia, that it attempted to extend and/or did extend an unlawful monopoly over

                                   6   buspirone products. See id. at 365-66. Bristol-Myers moved to dismiss the antitrust claims to the

                                   7   extent they were based on its “conduct in listing the ‘365 Patent in the Orange Book.”7 Id. at 367.

                                   8   Bristol-Myers argued that this conduct was essentially petitioning activity protected by the Noerr-

                                   9   Pennington doctrine – i.e., Bristol-Myers was asking the FDA for “governmental action,

                                  10   specifically, . . . to publish the information submitted to it in the Orange Book.” Id. at 369.

                                  11           The district court disagreed. It explained that,

                                  12                  in deciding whether a particular type of conduct is petitioning
Northern District of California
 United States District Court




                                                      activity for Noerr-Pennington purposes, it is critical to distinguish
                                  13                  between activities in which the government acts or renders a
                                                      decision only after an independent review of the merits of a petition
                                  14                  and activities in which the government acts in a merely ministerial
                                                      or non-discretionary capacity in direct reliance on the
                                  15                  representations made by private parties. One of the reasons for
                                                      extending Noerr-Pennington immunity to acts through which private
                                  16                  parties seek to influence governmental decisions in the first class of
                                                      cases is that these private parties can often only obtain the
                                  17                  anticompetitive effects in question by first convincing the
                                  18
                                       7
                                  19
                                                      To facilitate the approval of generic drugs as soon as patents allow,
                                  20                  the Hatch-Waxman Amendments and FDA regulations direct brand
                                                      manufacturers to file information about their patents. The statute
                                  21                  mandates that a brand submit in its NDA “the patent number and the
                                                      expiration date of any patent which claims the drug for which the
                                  22                  [brand] submitted the [NDA] or which claims a method of using
                                                      such drug.” §355(b)(1). And the regulations issued under that
                                  23                  statute require that, once an NDA is approved, the brand provide a
                                                      description of any method-of-use patent it holds. See 21 CFR
                                  24                  §§314.53(c)(2)(ii)(P)(3), (e) (2011). That description is known as a
                                                      use code, and the brand submits it on FDA Form 3542. As later
                                  25                  discussed, the FDA does not attempt to verify the accuracy of the
                                                      use codes that brand manufacturers supply. It simply publishes the
                                  26                  codes, along with the corresponding patent numbers and expiration
                                                      dates, in a fat, brightly hued volume called the Orange Book (less
                                  27                  colorfully but more officially denominated Approved Drug Products
                                                      With Therapeutic Equivalence Evaluations).
                                  28
                                       Caraco Pharm. Labs., Ltd. v. Novo Nordisk A/S, 566 U.S. 399, 405-06 (2012).
                                                                                     24
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 25 of 33



                                                      government of the merits of their views and by obtaining a valid and
                                   1                  independent governmental decision, which intervenes between the
                                                      private parties' actions and these anticompetitive results. See Noerr,
                                   2                  365 U.S. at 136-37. Another reason is that it would raise important
                                                      First Amendment concerns if citizens affected by these kinds of
                                   3                  governmental decisions were unable freely to inform the
                                                      government as to their views and wishes concerning what the
                                   4                  government should decide. See id. at 137-38. Hence, conduct
                                                      aimed at persuading the government of a position or expressing
                                   5                  views in these kinds of circumstances is generally considered
                                                      petitioning activity for Noerr-Pennington purposes and is
                                   6                  immunized.
                                   7                  [In contrast,] the Noerr-Pennington doctrine is not applicable to
                                                      conduct through which private parties seek to achieve
                                   8                  anticompetitive aims by making representations to the government
                                                      in circumstances where the government does not perform any
                                   9                  independent review of the validity of the statements, does not make
                                                      or issue any intervening judgment and instead acts in direct reliance
                                  10                  on the private party's representations.
                                  11   Id. at 369-70 (emphasis added).

                                  12          The district court found guidance in the Second Circuit’s analysis in Litton Systems, Inc. v.
Northern District of California
 United States District Court




                                  13   AT&T Co., 700 F.2d 785 (2d Cir. 1983). There,

                                  14                  the Second Circuit held that AT&T's filing of an interface tariff with
                                                      the Federal Communications Commission (‘FCC’), which required
                                  15                  telephone customers to connect equipment purchased from AT&T’s
                                                      competitors to the telephone system only through the use of a device
                                  16                  designed by AT&T, was not petitioning activity for Noerr-
                                                      Pennington purposes[,]. . . even though AT&T was required by law
                                  17                  to file its tariff with the FCC in order for the tariff to take effect.
                                  18   Buspirone, 185 F. Supp. 2d at 370. This was because “AT&T was able to extend its monopoly

                                  19   over the telephone equipment market simply by filing the tariff, and without first obtaining any

                                  20   FCC determination as to the legal validity of the tariff.” Id. at 371. The FCC allowed the tariff to

                                  21   take effect immediately and specifically noted that, in doing so, it was not giving approval to the

                                  22   tariff. See id. at 370-71. Accordingly, “‘AT&T's power to exclude . . . competitors from the

                                  23   telephone terminal equipment market resulted not from the FCC's regulatory authority but from

                                  24   AT&T's exclusive control of the telephone network.’” Id. at 371.

                                  25          The district court concluded that,

                                  26                  [f]or many of the same reasons that tariff filings are not acts of
                                                      petitioning, Bristol-Myers's activities in listing the '365 Patent in the
                                  27                  Orange Book are not acts of petitioning. Pioneer drug companies
                                                      are required by law to submit in their NDAs information regarding
                                  28                  any patent that "claims the drug for which the applicant submitted
                                                                                         25
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 26 of 33



                                                      the application or which claims a method of using such drug and
                                   1                  with respect to which a claim of patent infringement could
                                                      reasonably be asserted if a person not licensed by the owner engaged
                                   2                  in the manufacture, use, or sale of the drug." 21 U.S.C. § 355(b)(1).
                                                      Moreover, 21 U.S.C. § 355(c)(2) states that "if the holder of an
                                   3                  approved application could not file patent information [in its NDA
                                                      application] because no patent had been issued when an application
                                   4                  was filed or approved, the holder shall file such information under
                                                      this subsection not later than thirty days after the date the patent
                                   5                  involved is issued." In either case, however, the FDA is required by
                                                      law to publish the information in the Orange Book. See 21 U.S.C.
                                   6                  §§ 355(b)(1) & (c)(2) ("Upon submission of patent information
                                                      under [these] subsection[s], the Secretary shall publish it."). Hence,
                                   7                  the FDA's actions are non-discretionary and do not reflect any
                                                      decision as to the validity of the representations in an Orange Book
                                   8                  listing.
                                   9   Id.

                                  10          The district court acknowledged that the FDA did have a “process for allowing parties to

                                  11   dispute the accuracy or relevance of patent information submitted to the FDA and listed in the

                                  12   Orange Book,” but this process was very limited in nature. Id. A party questioning the accuracy
Northern District of California
 United States District Court




                                  13   or relevance of patent information could write to the FDA, and the FDA would then “request that

                                  14   the applicant confirm the information,” but nothing more would happen beyond this. Id. at 372.

                                  15   “[T]he FDA regulations are clear that ‘unless the application holder withdraws or amends its

                                  16   patent information in response to the FDA’s request [for confirmation or clarification], the agency

                                  17   will not change the patent information in the list.’” Id.

                                  18          At least one other court has followed the holding in Buspirone. See Organon Inc. v. Mylan

                                  19   Pharm., Inc., 293 F. Supp. 2d 453, 458-59 (D.N.J. 2003) (“find[ing] that filing a patent for listing

                                  20   in the Orange Book is not ‘petitioning activity’ within the meaning of the Noerr-Pennington

                                  21   doctrine because the FDA's action in listing Organon's '099 patent in the Orange Book was not an

                                  22   independent governmental determination, but rather a purely ministerial function[;] [i]n accepting

                                  23   Organon's request to list the '099 patent, the FDA relies directly upon representations made by

                                  24   Organon without conducting an independent investigation into the basis for such a listing”).

                                  25          Although Buspirone and Organon provide an accurate framework of analysis, the instant

                                  26   case is different from Buspirone and Organon because there is different conduct at issue here –

                                  27   there is not a request to list a patent in the Orange Book but rather a request to get a PTE. The

                                  28   question here is whether a request for a PTE implicates only a ministerial decision by the
                                                                                         26
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 27 of 33




                                   1   government (in which case the request for relief would not be petitioning activity) or whether a

                                   2   request for a PTE implicates a discretionary decision (in which case the request for relief would be

                                   3   petitioning activity).

                                   4           In making this determination, the Court evaluates first the text of 35 U.S.C. § 156, which

                                   5   governs PTEs.

                                   6               •   An application for a PTE must be submitted. See 35 U.S.C. § 156(a)(3). The

                                   7                   application must be submitted “in accordance with the requirements of paragraphs

                                   8                   (1) through (4) of subsection (d).” Id.

                                   9               •   Under § 156(d)(1), the application must contain, inter alia, “[1] information to

                                  10                   enable the Director to determine under subsections (a) and (b) the eligibility of a

                                  11                   patent for extension and the rights that will be derived from the extension and [2]

                                  12                   information to enable the Director and the Secretary of Health and Human Services
Northern District of California
 United States District Court




                                  13                   or the Secretary of Agriculture to determine the period of the extension under

                                  14                   subsection (g).” Id. § 156(d)(1)(C).

                                  15               •   Under § 156(d)(1), the application must also contain “a brief description of the

                                  16                   activities undertaken by the applicant during the applicable regulatory review

                                  17                   period with respect to the approved product and the significant dates applicable to

                                  18                   such activities.” Id. § 156(d)(1)(D).

                                  19               •   Under § 156(d)(2), after receiving the application, “the Secretary . . . shall review

                                  20                   the dates contained in the application pursuant to paragraph (1)(C) [see above] and

                                  21                   determine the applicable regulatory review period, shall notify the Director of the

                                  22                   determination, and shall publish in the Federal Register a notice of such

                                  23                   determination.” Id. § 156(d)(2)(A); see also 21 C.F.R. § 60.20(a) (providing that

                                  24                   “FDA will consult its records and experts to verify the dates contained in the

                                  25                   application and to determine the length of the product’s regulatory review period”).

                                  26               •   Also under § 156(d)(2), “[i]f a petition is submitted to the Secretary . . . upon

                                  27                   which it may reasonably be determined that the applicant did not act with due

                                  28
                                                                                         27
                                           Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 28 of 33




                                   1                  diligence[8] during the applicable regulatory review period, the Secretary . . . shall .

                                   2                  . . determine if the applicant acted with due diligence during the applicable

                                   3                  regulatory period.” Id. § 156(d)(2)(B)(i) (emphasis added). The Secretary “shall

                                   4                  notify the Director of the determination and shall publish in the Federal Register a

                                   5                  notice of such determination together with the factual and legal basis for such

                                   6                  determination. Any interested person may request [that] the Secretary . . . hold an

                                   7                  informal hearing on the determination.” Id. § 156(d)(2)(B)(ii). The Secretary

                                   8                  “shall provide notice of the hearing to the owner of the patent involved and to any

                                   9                  interested person and provide the owner and any interested person an opportunity

                                  10                  to participate in the hearing.” Id. The Secretary shall then “affirm or revise the

                                  11                  determination which was the subject of the hearing and shall notify the Director of

                                  12                  any revision of the determination and shall publish any such revision in the Federal
Northern District of California
 United States District Court




                                  13                  Register.” Id.

                                  14              •   Finally, under § 156(d)(4), “[a]n application for [a PTE] is subject to the disclosure

                                  15                  requirements prescribed by the Director.” Id. § 156(d)(4); see also 37 C.F.R. §

                                  16                  1.765 (addressing duty of disclosure in PTE proceedings; “[a] duty of candor and

                                  17                  good faith toward the [PTO] and the Secretary of Health and Human Services or

                                  18                  the Secretary of Agriculture rests on the patent owner or its agent,” and “[a]ll such

                                  19                  individuals who are aware, or become aware, of material information adverse to a

                                  20                  determination of entitlement to the extension sought, which has not been previously

                                  21                  made of record in the [PTE] proceeding must bring such information to the

                                  22                  attention of the [PTO] or the Secretary”).

                                  23           Defendants argue that the above process as described above must be deemed discretionary:

                                  24   it is not a brief process, and it involves decisions requiring judgment, both on the length of the

                                  25   regulatory review period and on whether the applicant has exercised due diligence. Defendants

                                  26

                                  27   8
                                        Due diligence is defined in § 156(d)(3) – “that degree of attention, continuous directed effort,
                                  28   and timeliness as may reasonably be expected from, and are ordinarily exercised by, a person
                                       during a regulatory review period.” 35 U.S.C. § 156(d)(3).
                                                                                        28
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 29 of 33




                                   1   underscore that, with respect to the ‘791 patent at issue in the instant case, the PTE process took

                                   2   over four years, and, even though Gilead asked for a PTE of 1,116 days, it received only 1,076.

                                   3   See Reply at 11-12.

                                   4          Although arguably a close call, the Court agrees with Defendants. Judgment and

                                   5   discretion are sufficiently involved to render this protected petitioning activity. Plaintiffs’

                                   6   arguments to the contrary are not compelling. For example, Plaintiffs emphasize that, in §

                                   7   156(e)(1), the statute provides that [a] determination that a patent is eligible for extension may be

                                   8   made by the Director solely on the basis of the representations contained in the application for the

                                   9   extension.” 35 U.S.C. § 156(e)(1) (emphasis added). Although this language does suggest that

                                  10   the government need not delve deeply in its PTE evaluation, Defendants fairly point out that the

                                  11   text of the statute provides that a PTE “may be made . . . solely on the basis of the representations”

                                  12   in the application. Id. (emphasis added). This indicates that the government is not precluded from
Northern District of California
 United States District Court




                                  13   taking a “deeper dive”; it can exercise its judgment on what to do and thus is not just making a pro

                                  14   forma decision. Also, the fact that Gilead did not get all of the days it requested underscores there

                                  15   is not just a pro forma decision.

                                  16          Plaintiffs point out that there is legislative history for § 156 that provides as follows:

                                  17                  While the Commissioner would be responsible for evaluating the
                                                      applicant’s determination regarding the patents listed in the
                                  18                  application, the Committee expects that most reviews would be
                                                      ministerial in nature. Since the applicant is under a duty to disclose
                                  19                  all relevant information (see Section 156(d)(4)), the application
                                                      should be so well documented that a substantive review by the
                                  20                  Commissioner would usually not be necessary.
                                  21   H.R. Rep. No. 98-857 (1984), available at 1984 WL 37416 (emphasis added). But the use of the

                                  22   word “ministerial” here does not automatically mean that a request for a PTE implicates only

                                  23   nonpetitioning activity, as there is nothing to indicate that Congress was considering Noerr-

                                  24   Pennington immunity in making this statement. The point that Congress was making here seemed

                                  25   to be related to the duty of disclosure would prevent against fraud. See Schering Corp. v. Mylan

                                  26   Pharms., Inc., No. 09-6383 (JLL), 2011 U.S. Dist. LEXIS 53602, at *11-12 (D.N.J. May 17,

                                  27   2011) (“Congress expected the term extension process to be an ‘administratively simple’

                                  28   proceeding, in which the ‘determination as to whether a patent is eligible for extension . . . may be
                                                                                         29
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 30 of 33




                                   1   made solely on the basis of the representations made in the application for extension,’ such that ‘a

                                   2   final determination to refuse a patent term extension because of fraud or a violation of the duty of

                                   3   disclosure is expected to be rare.’ Rules for Extension of Patent Term, 52 Fed. Reg. at 9392.”).

                                   4   Furthermore, the statement above notes that “most reviews would be ministerial”; it therefore

                                   5   contemplates that there will be some instances in which there is “substantive review.” H.R. Rep.

                                   6   No. 98-857 (emphasis added).

                                   7          Finally, the Court notes it is fair to characterize the PTE process as discretionary in nature

                                   8   because § 156 expressly contemplates that, in some cases, there will need to be a due diligence

                                   9   evaluation. Plaintiffs argue that the due diligence issue should be given little consideration

                                  10   because it “can only be triggered by a third party petition” and a due diligence determination is

                                  11   “rarely” ever made – including here. Opp’n at 23 n.19 (emphasis in original). But even if a due

                                  12   diligence review is not part and parcel of every PTE consideration, that does not mean that it can
Northern District of California
 United States District Court




                                  13   be segmented away from the larger process. In any event, due diligence issues aside, there is still

                                  14   some discretion on the part of the government because there is no guarantee that an applicant’s

                                  15   requested PTE will be granted, particularly in full – as was the case with Gilead’s PTE request for

                                  16   the ‘791 patent.

                                  17          2.      Petitioning Conduct Part of Larger Overall Scheme

                                  18          Plaintiffs argue that, even if the Court were to find PTE a discretionary matter (i.e.,

                                  19   involving petitioning conduct), “there is no immunity for petitioning conduct that is an integral

                                  20   part of a larger overall scheme to restrain trade.” Opp’n at 20. Plaintiffs rely here on Judge

                                  21   Whyte’s Hynix decision. See Hynix Semiconductor Inc. v. Rambus, Inc., 527 F. Supp. 2d 1084

                                  22   (N.D. Cal. 2007)

                                  23          In Hynix, Rambus was a member of a SSO (standard-setting organization) and allegedly

                                  24   used its membership in the SSO to discover how a particular standard was developing and then

                                  25   drafted patent claims to cover the standard. “Once the industry became ‘locked in’ to the DRAM

                                  26   standard, Rambus sprang the ‘patent trap’ and demanded royalties,” and further “backed up its

                                  27   royalty demands with infringement litigation.” Id. at 1089. Hynix subsequently brought an

                                  28   antitrust claim based on Rambus’s “‘overall course of conduct’ – including [its] patent litigation.”
                                                                                        30
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 31 of 33




                                   1   Id.

                                   2          Before Judge Whyte, Rambus argued that, “because its use of the courts to enforce its

                                   3   patents is protected petitioning activity pursuant to the Noerr-Pennington doctrine . . . , Hynix

                                   4   could not claim its litigation expenses as damages.” Id. at 1086. Judge Whyte ultimately

                                   5   disagreed.

                                   6          He noted that there were “three possible approaches to whether patent litigation can be an

                                   7   anticompetitive act in violation of the antitrust laws.” Id. at 1091.

                                   8                •   Under the first approach (the Second Circuit’s “absolute bar”), “only frivolous

                                   9                    patents can be anticompetitive and part of an unlawful scheme.” Id. at 1091-92.

                                  10                •   Under the second approach (labeled the “Kobe claim”) – and at “the opposite end

                                  11                    of the spectrum” – even nonfrivolous patent litigation can be anticompetitive if part

                                  12                    of a broader anticompetitive scheme (i.e., “brought in conjunction with other
Northern District of California
 United States District Court




                                  13                    antitrust misconduct”). Id. at 1092-94.

                                  14                •   The third approach was a middle ground between the first two approaches. See id.

                                  15                    at 1094. Under the third approach, “good faith litigation” could be “unlawful if

                                  16                    done as part of an anticompetitive scheme” but, in order to get litigation costs as

                                  17                    part of the damages for the antitrust violation, there must be “an explicit linkage

                                  18                    between [the] antitrust violation and the litigation” – i.e., a causal connection. Id.

                                  19                    at 1095.

                                  20          Judge Whyte endorsed the third approach, explaining as follows:

                                  21                    The jurisprudence contains a debate between the need to keep courts
                                                        open for good faith litigation and a desire to prevent “smothering”
                                  22                    and “aggressive weapon” patent litigation. At one end is [the] Kobe
                                                        court’s “smothering” reasoning, which appears unconcerned that its
                                  23                    hypothetical “potential competitor” was an infringer with no legal
                                                        right to be competing in the product market. . . . Taken as a whole,
                                  24                    the Kobe decision represents hostility to patent rights inconsistent
                                                        with a modern understanding of intellectual property and
                                  25                    competition law. On the other hand, the Second Circuit’s position
                                                        would allow litigation brought to further anticompetitive schemes to
                                  26                    go unchecked. . . .
                                  27                    With these considerations in mind, the court believes that the
                                                        Federal Circuit and the Supreme Court would recognize some
                                  28                    “scheme” antitrust allegations that include constitutionally protected
                                                                                           31
                                           Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 32 of 33



                                                         litigation within the “overall course of conduct,” but only those in
                                   1                     which the patent litigation is “causally connected” to
                                                         anticompetitive harms. . . . The court concludes that before
                                   2                     otherwise protected litigation can be a part of an “anticompetitive
                                                         scheme” claim, the court must first find that the other aspects of the
                                   3                     scheme independently produce anticompetitive harms. Once this
                                                         step has been established, the court should ask whether the accused
                                   4                     patent litigation was causally connected to these anticompetitive
                                                         harms. If yes, an antitrust plaintiff may then include good faith
                                   5                     patent litigation as part of the anticompetitive scheme.
                                   6   Id. at 1096-97. He added: “[W]here the patent litigation is used to further the harm caused under a

                                   7   ‘more traditional antitrust theory,’ a plaintiff should be allowed a full recovery.” Id. at 1097.

                                   8             Although Plaintiffs have invoked Hynix, it does not have applicability to the instant case

                                   9   (as opposed to the Intel case that was recently before the Court9). Hynix focuses on the exercise of

                                  10   market power through litigation. Here, there was not the exercise of market power through

                                  11   litigation – e.g., relying on a patent to bring patent infringement cases; rather, what is at issue is

                                  12   (allegedly) the use of the government process – i.e., the PTE – to get market power.
Northern District of California
 United States District Court




                                  13             Accordingly, the Court grants Defendants’ motion to dismiss Plaintiffs’ new liability

                                  14   theory based on the PTE. The dismissal is with prejudice. Plaintiffs have not articulated any other

                                  15   means by which they could avoid Noerr-Pennington immunity here, and thus amendment would

                                  16   be futile.

                                  17   I.        Rule of Reason

                                  18             Finally, Defendants argue that the Court should make a ruling now that the No-Generics

                                  19   Restraints should be evaluated under the rule of reason, and not under the per se illegal rule (or the

                                  20   quick-look rule). The Court declines to do so. Defendants seem to be asking the Court to make a

                                  21   determination that specific conduct of a legitimate joint venture be evaluated under the rule of

                                  22   reason. But it would be premature for the Court to address this issue when Plaintiffs have

                                  23   contested the legitimacy of the joint venture in the first place. See Docket No. 273 (Order at 18)

                                  24   (noting Plaintiffs’ argument that there is a factual question as to whether the joint ventures were

                                  25   legitimate).10 The Court is wary of making what would amount to an advisory opinion at this

                                  26
                                       9
                                  27    See generally Intel Corp. v. Fortress Investment Group LLC, No. C-19-7651 (N.D. Cal.) (Docket
                                       No. 190) (order on motion to dismiss).
                                  28   10
                                            The Court acknowledges that the creation of a joint venture is, in fact, evaluated under the rule
                                                                                         32
                                        Case 3:19-cv-02573-EMC Document 388 Filed 07/29/20 Page 33 of 33




                                   1   juncture.

                                   2                                       III.      CONCLUSION

                                   3           For the foregoing reasons, the Court grants in part and denies in part Defendants’ motion

                                   4   to dismiss. Specifically, the Court grants the motion to dismiss on the following:

                                   5               •   The overarching conspiracy claims (i.e., Counts 1 and 4 in their entireties and part

                                   6                   of Count 11).

                                   7               •   The claims based on the alleged payment of royalties after patent expiration.

                                   8               •   The claims based on the PTE for the TAF-related patent.

                                   9           The above dismissals are with prejudice. The motion to dismiss is otherwise denied.

                                  10           The Court directs the Clerk of the Court to temporarily file the entirety of this order under

                                  11   seal. The parties are ordered to meet and confer to determine which parts, if any, of this order

                                  12   should remain under seal. The parties shall report back on the issue of sealing within a week of
Northern District of California
 United States District Court




                                  13   the date of this order.

                                  14           This order disposes of Docket No. 313.

                                  15

                                  16           IT IS SO ORDERED.

                                  17

                                  18   Dated: July 24, 2020

                                  19

                                  20                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       of reason. See Docket No. 273 (Order at 17); see also Texaco Inc. v. Dagher, 547 U.S. 1, 6 n.1
                                  28   (2006). However, no party seems to contest this point – i.e., this is not where Defendants are
                                       asking for the Court to make a determination.
                                                                                      33
